t c summary opinion united_states tax_court mark e huber and colleen l huber petitioners v commissioner of internal revenue respondent docket no 25791-13s filed date mark e huber pro_se barbara zanzig lock and peter thomas specially recognized for petitioner colleen l huber inga c plucinski-holbrook for respondent summary opinion vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in and a dollar_figure sec_6662 penalty on petitioners’ federal_income_tax after concessions the issues for decision are whether petitioners are entitled to a deduction of dollar_figure for advertising expenses whether petitioners are liable for the sec_6662 accuracy-related_penalty and whether ms huber is entitled to relief from joint_and_several_liability under sec_6015 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time petitioners filed their petition they were residents of utah the notice_of_deficiency disallowed among other things petitioners’ deductions for car and truck expenses of dollar_figure and rent or lease expenses of dollar_figure at trial respondent conceded that petitioners were entitled to deduct the full amount of the rent or lease expenses also at trial petitioners conceded the disallowance of their car and truck expense deduction and the receipt of interest_income of dollar_figure the notice_of_deficiency also included an itemized_deductions adjustment and a self-employment_tax adjustment these issues involve computational matters to be resolved in the parties’ rule_155_computations consistent with the court’s opinion petitioners married in but they separated and maintained separate residences beginning sometime around date they divorced on date mr huber earned an undergraduate degree in finance from brigham young university and a law degree from the university of dayton school of law in he started a law practice under the name law office of mark e huber law firm he has practiced law for approximately years during mr huber maintained one business checking account at bank of america over which he had signatory authority additionally he used quickbooks to track the law firm’s expenses and to prepare profit and loss statements furthermore he wrote checks and used a credit card to pay the law firm’s expenses mr huber did not maintain complete and accurate books_and_records for the law firm petitioners filed a joint tax_return for in the return petitioners claimed a deduction for dollar_figure of advertising expenses on date respondent issued petitioners a notice_of_deficiency determining among other things that they had failed to substantiate expenses underlying the deduction claimed for advertising accordingly respondent disallowed the deduction in its entirety and determined an accuracy-related_penalty under sec_6662 petitioners disputed the deficiency determination by timely filing a petition for redetermination on or about date ms huber filed form_8857 request for innocent spouse relief for respondent determined that ms huber qualified for full relief under sec_6015 mr huber disagrees with respondent’s determination ms huber earned a degree in psychology and has no background in finance from to she performed some administrative and secretarial duties for the law firm but was not compensated for her services during she neither had access to the business checking account nor handled the billing and bill paying for the law firm additionally she did not review the bank statements for the business checking account nor any other financial statements or documents maintained for the law firm furthermore although she was aware that the law firm had advertising expenses and other business_expenses she was not aware of the exact nature and amounts of these expenses discussion i advertising expenses generally deductions are a matter of legislative grace and taxpayers have the burden of showing that they are entitled to any deduction claimed rule a 292_us_435 taxpayers are allowed a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_162 whether an expenditure is ordinary and necessary is generally a question of fact 320_us_467 generally for an expenditure to be an ordinary and necessary business_expense the taxpayer must show a bona_fide business_purpose for the expenditure there must be a proximate relationship between the expenditure and the business_of_the_taxpayer 37_tc_650 36_tc_879 to be necessary within the meaning of sec_162 an expense needs to be appropriate and helpful to the taxpayer’s business 290_us_111 the requirement that an expense be ordinary connotes that the transaction which gives rise to it must be of common or frequent occurrence in the type of business involved 308_us_488 citing welch v helvering u s pincite the resolution of substantiation issues turns on the applicable law and our determination of the credibility of the evidence presented we determine the credibility of each witness weigh each piece of evidence draw appropriate inferences and choose between conflicting inferences see 115_tc_43 aff’d 299_f3d_221 3d cir see also 372_us_108 we decide whether evidence is credible on the basis of objective facts the reasonableness of the testimony and the demeanor of the witness 140_us_417 338_f2d_602 9th cir aff’g 41_tc_593 330_f2d_119 5th cir 89_tc_105 ndollar_figure if the taxpayer fails to substantiate an item the burden_of_proof does not shift to the commissioner sec_7491 gagliardi v commissioner tcmemo_2008_10 if the taxpayer substantiates items underlying the deductions claimed this satisfies the taxpayer’s burden_of_proof under rule petitioners argue that they are entitled to a deduction for advertising expenses of dollar_figure respondent argues that petitioners are entitled to a deduction of only dollar_figure mr huber’s testimony at trial was honest forthright and credible we therefore rely on his testimony to resolve this substantiation issue mr huber testified that the law firm incurred advertising expenses in more specifically he testified as to the amounts incurred how the expenses were incurred and how they were paid he also offered into evidence several checks monthly bank statements and a profit and loss statement which corroborated his credible testimony this evidence taken together demonstrated that in the law firm paid advertising expenses of dollar_figure accordingly petitioners are entitled to deduct advertising expenses of dollar_figure for petitioners however failed to substantiate advertising expenses of dollar_figure and are therefore not entitled to deduct this amount ii sec_6662 penalty sec_7491 provides that the commissioner bears the burden of production with respect to the liability of any individual for additions to tax and penalties the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 the commissioner however does not have an obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner t c pincite sec_6662 imposes a penalty in an amount equal to of the portion of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 including negligence or disregard of rules or regulations the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the internal_revenue_code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 failure by a taxpayer to keep adequate_records may justify imposition of the addition_to_tax for negligence see 583_f2d_1088 9th cir aff’g tcmemo_1975_293 92_tc_899 failure to maintain adequate_records also indicates disregard of rules or regulations that require a taxpayer to keep permanent records sufficient to establish inter alia the taxpayer’s gross_income and deductions see crocker v commissioner t c pincite the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs respondent established that petitioners failed to maintain records as required by sec_6001 and failed to substantiate items properly see sec_1_6662-3 income_tax regs accordingly respondent met his burden of production for the sec_6662 penalty for furthermore petitioners offered no evidence that they acted with reasonable_cause and in good_faith for example they did not offer any evidence to show that they relied on professional tax_advice in view of the concessions the computational adjustments and the court’s holdings herein the court leaves for the parties to determine as part of the rule_155_computations whether there is an underpayment of income_tax for if an underpayment exists petitioners will be liable for the accuracy-related_penalty because respondent will have met his burden of production and petitioners have not established a reasonable_cause and good_faith defense iii relief from joint_and_several_liability a three avenues of relief in general spouses who elect to file a joint federal_income_tax return are jointly and severally liable for the entire amount of tax reported on the return as well as for any deficiency subsequently determined sec_6013 however sec_6015 provides three avenues of relief from joint_and_several_liability sec_6015 permits relief if the requesting spouse establishes inter alia that in signing the return she did not know and had no reason to know that there was an understatement_of_tax sec_6015 allows a separated or divorced spouse to request an allocation of liability to the nonrequesting spouse if the requesting spouse did not have actual knowledge of the items giving rise to the understatement_of_tax and sec_6015 allows the internal_revenue_service or the court to confer equitable relief depending on the particular facts and circumstances but only in situations where relief under sec_6015 and c is not available b burden_of_proof the spouse requesting relief generally bears the burden_of_proof in sec_6015 cases rule a 119_tc_306 aff’d 101_fedappx_34 6th cir an exception is found in sec_6015 which places upon the commissioner the burden of proving that a spouse electing relief under subsection c had actual knowledge at the time of signing the return of any item giving rise to the deficiency sec_6015 a procedural problem arises where the commissioner bears this burden of proving actual knowledge but favors granting relief and the only party opposing relief is the nonrequesting spouse mr huber in this case the court has resolved the conflict by determining whether actual knowledge has been established by a preponderance_of_the_evidence as presented by all three parties pounds v commissioner tcmemo_2011_202 stergios v commissioner tcmemo_2009_15 accordingly ms huber bears the burden_of_proof generally but we will determine whether actual knowledge has been established by a preponderance of all the evidence presented c relief under sec_6015 respondent has conceded that ms huber is entitled to full relief from joint_and_several_liability under sec_6015 for this reason and because it is the subsection that best fits ms huber’s situation we will focus our review of ms huber’s eligibility for relief on subsection c under sec_6015 if an individual who has made a joint_return for any taxable_year elects the application of this subsection the individual’s liability for any deficiency which is assessed with respect to the return shall not exceed the portion of the deficiency properly allocable to the individual under sec_6015 the purpose of sec_6015 is to allocate the tax_liability between the individuals who filed a joint_return in approximately the same way it would have been had the individuals filed separately to be eligible for sec_6015 relief the electing spouse must establish that the spouses filed joint returns for the years at issue at the time the election for relief was made the spouses were legally_separated or divorced or had not been members of the same household at any time during the previou sec_12 months and the election for relief was made after a deficiency was asserted but no later than two years after the commissioner began collection activities none of the parties dispute that these requirements are satisfied relief under sec_6015 is not available where the requesting spouse had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency which is not allocable to such individual sec_6015 the knowledge standard for purposes of sec_6015 is an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency or portion thereof 115_tc_183 aff’d 282_f3d_326 5th cir in determining whether a requesting spouse had actual knowledge of an improperly deducted item on the return more is required than the requesting spouse’s knowledge that the deduction appears on the return 116_tc_198 a requesting spouse has actual knowledge of an erroneous deduction if the requesting spouse has knowledge of the factual circumstances which made the item unallowable as a deduction id pincite sec_1_6015-3 income_tax regs it is clear from the record that ms huber was aware of expenses related to the law firm for however ms huber credibly testified that she did not have access to the law firm’s business checking account view the law firm’s bank statements and participate in business decisions additionally she had no prior knowledge of or participation in decisions to purchase advertising aside from being generally aware that the law firm was purchasing advertising in that regard her testimony remained consistent with respect to all disallowed deductions furthermore in her employment with the law firm ms huber had neither access nor exposure to information that would provide her with an actual and clear awareness that the expenses underlying the deductions being claimed could not be substantiated were inflated or were fictitious lastly her testimony at trial also indicated that she had little reason or incentive to justify intruding upon financial matters that were firmly within the expertise of her then husband whom she trusted thus ms huber had no actual knowledge of the factual circumstances resulting in the disallowance of the business_expense deductions accordingly ms huber is entitled to relief from liability to the extent that the disallowed items including the business_expense deductions are properly allocable to mr huber under sec_6015 d allocation of deficiency under sec_6015 if a requesting spouse qualifies for relief under sec_6015 that spouse’s liability for the deficiency is limited to the amount allocable to her as determined under sec_6015 sec_6015 provides that in general the items giving rise to the deficiency on the joint_return are to be allocated to the individuals filing the return in the same manner as the items would have been allocated if the individuals had filed separate returns in other words an erroneous item is allocated to the spouse to whom the erroneous item is attributed 125_tc_211 the items giving rise to the deficiency in this case are business_expense deductions and an omission of taxable interest_income of dollar_figure we agree with respondent and ms huber that the business_expense deductions and the accuracy- related penalty are allocable to mr huber see sec_1_6015-3 iv b income_tax regs however no evidence was adduced with regard to the dollar_figure of interest_income in other words the parties have not informed the court as to how mr huber and ms huber would have reported the dollar_figure of interest_income if they had filed separate returns because we lack clear_and_convincing evidence to support a different allocation mr huber and ms huber are each allocated of the interest_income see sec_1_6015-3 income_tax regs accordingly although ms huber is entitled to relief from liability under sec_6015 we leave it to the parties’ rule_155_computations to reflect the application of sec_6015 to such relief in reaching our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit ms huber’s failure to prove entitlement to relief under sec_6015 for her interest_income leaves open the possibility of relief under subsec f however she does not argue nor does she provide sufficient facts to establish that she is entitled to relief under that subsection to reflect the foregoing decision will be entered under rule
